 


 HR 2372 ENR: Veterans’ Care Quality Transparency Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 2372 
 
AN ACT 
To direct the Comptroller General of the United States to conduct an assessment of all memoranda of understanding and memoranda of agreement between Under Secretary of Health and non-Department of Veterans Affairs entities relating to suicide prevention and mental health services. 
 
 
1.Short titleThis Act may be cited as the Veterans’ Care Quality Transparency Act.  2.Comptroller General assessment of memoranda of understanding and memoranda of agreement between Under Secretary of Health and non-Department of Veterans Affairs entities relating to suicide prevention and mental health services (a)AssessmentNot later than 270 days after the date of the enactment of this Act, the Comptroller General of the United States shall conduct an assessment of the effectiveness of all memoranda of understanding and memoranda of agreement entered into by the Under Secretary of Veterans Affairs for Health and a non-Department of Veterans Affairs entity relating to— 
(1)suicide prevention activities and outreach; and  (2)the provision or coordination of mental health services during the 5-year period preceding the date of the enactment of this Act.  
(b)Contents of assessmentThe assessment required by subsection (a) shall include an assessment of— (1)the size of the catchment area of each such entity;  
(2)the staffing structures of such entities;  (3)any accreditation or licensure any such entity has obtained in relation to the services the entity provides;  
(4)any variances in the subpopulations of veterans served by such entities;  (5)any limitations any such entity may face in carrying out its obligations under the memorandum of understanding or memorandum of agreement;  
(6)the extent to which the Under Secretary provides oversight and tracks outcomes of such entities;  (7)any variations in the structure or requirements of the memoranda of understanding and memoranda of agreement;  
(8)a breakdown of the percentage of such entities that serve— (A)women veterans;  
(B)minority veterans;  (C)veterans who are over the age of 55;  
(D)veterans between the ages of 18 and 34;  (E)veterans who reside in United States insular areas; and  
(F)veterans’ families; and  (9)any measures taken to ensure the secure exchange of data and information between such entities and the Department of Veterans Affairs.  
(c)Report to CongressNot later than 270 days after the completion of the assessment under subsection (a), the Comptroller General shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report on the results of the assessment.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 